Citation Nr: 1721885	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-05 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a disability of the lumbar spine, claimed as degenerative joint disease and lumbar disc bulge 2-3, L3-4, L4-5, and L5-S1.  

2.  Entitlement to service connection for a disability of the lumbar spine secondary to service connected bilateral foot disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1984 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.

The Veteran claims that his back disability incurred and was caused by his military service.  It is also his assertion that his back disability may have been caused or aggravated by his service connected bilateral foot degenerative joint disease.  The Board has decided the claim regarding direct service connection but the issue of whether or not the Veteran's back disability is secondary to his service connected bilateral foot condition will be discussed further in the REMAND section of this decision.  Thus, the claim discussed in that section is REMANDED to the agency of original jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's lumbar spine condition (disc bulge) is not etiologically related to or aggravated by his military service.  


CONCLUSION OF LAW

The criteria for service connection for the Veteran's lumbar spine condition have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  VA provided adequate notice for the Veteran's claims of service connection in a letter sent to the Veteran in December 2008.  In that letter, the VA advised the Veteran what information was needed to substantiate a claim for service connection.  

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  The VA has afforded the Veteran relevant examination and opinion in March 2009, December 2010, and in September 2014 (with a medical opinion addendum issued in February 2017).  The resulting reports described the Veteran's claimed disabilities, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  

Furthermore, the Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Since the Board concludes that VA has fulfilled the duty to assist the Veteran in this case, there is no error or issue that precludes the Board from addressing merits of this appeal.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a)(2016).  "To establish a right to compensation for a present disability, a Veteran must show," (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2016). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not afforded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

By way of history, the Veteran asserts that he sustained a back injury during his military service and that his back condition has been aggravated by his service connected bilateral foot degenerative joint disease.  The Veteran's Service Treatment Record (STRs) noted a complaint of back pain in January 1985.  Based on his personal statements, the Veteran sustained two injuries to his back after service.  Once in March 2004, when he was involved in a forklift incident that resulted in trauma to his back and another in 2008, when he sustained a fall on the stairs during his employment.  

In November 2007, the Veteran underwent a sagittal and axial multisequence MRI of the lumbar spine at a private treatment facility.  The results revealed that he suffered from disc bulge in multiple locations in his back.  Specifically, the Veteran suffered from a mild broad-based symmetric disc bulge with mild facet joint hypertrophy at L2-L3.  L3-4 showed mild broad-based posterior disc bulge and is more pronounced at the right and left lateral margins of the interspace.  L4-5 show a mild broad-based posterior disk bulge with a small central protruding disc component, combined with posterior element hypertrophy, mild-moderate circumferential sac stenosis.  L5-S1 show small paracentral disc protusion but no significant stenosis of the tapering sac.  

In his March 2009 VA examination, the Veteran complained of back pain and indicated to the examiner that he had sustained trauma to his back in 2004.  The Veteran stated that because of the pain, he has been unable to enjoy a good night sleep and has difficulties with daily activates.  Upon physical examination, the examiner found that the Veteran had normal posture, position of head, curvature of the spine and symmetric appearance.  However, the Veteran did have an abnormal symmetry and rhythm of spine motion and demonstrated abnormal gait.  The Veteran had a para-vertebral muscle hypertrophy that is tender upon palpitation at L1-L5 and T12-L3.  Upon review of his October 2008 private treatment record, the examiner noted that the Veteran's CT Lumbar Meylo reported mild spondylosis with no instability.  There is mild central bulge at L2-3 with mild thecal sac effacement, but no neural impingement.  It also showed small bilateral foramina protrusions and endplate spurring at L3-4, broad central to left subarticular protrusion at L4-5, and small central protrusion at L5-S1 without significant stenosis.  The Veteran's September 2008 private treatment record of the lumbar spine revealed spondylosis with anterior traction osteophytes and mild facet arthropathy and normal alignment with preserved vertebral height with no significant disc height loss.  The March 2009 examiner ultimately diagnosed the Veteran with degenerative joint disease of the lumbar spine and lumbar disc bulge at L2-L3, L3-L4, L4-L5, and L5-S1.  However, the examiner was unable to conclude whether or not the Veteran's back condition was attributable to the Veteran's foot and ankle condition without resorting to mere speculation.  

The Veteran was then afforded another VA examination in December 2010.  Upon review of the Veteran's STR, the examiner opined that the Veteran's mechanical low back pain in January 1985 was a muscular problem.  It was the examiner's opinion that the Veteran's current diagnoses of degenerative joint disease of the lumbar spine, mild scoliosis, and partial compression fracture vertebral body of the L2, are not related to his back muscle injury during service.  Based on his record, there were no other notation of further treatment for his back during service and that the Veteran waived a separation examination.  

In September 2014, the Veteran underwent another VA examination.  There, the examiner confirmed that the Veteran had a back strain during service.  She opined that there were no objective findings to indicate that his current back condition was caused by the in-service incident.  The Veteran claimed to have injured his back during service but continued to engage in manual labor at work (post service) for years without complaints until he sustained a back injury in a forklift incident in 2004 and a fall in 2008.  The examiner further stated that the Veteran's mild degenerative changes of the spine are consistent with the natural aging process of a 51 year old struggling with obesity.  (His BMI was at 47.52 in 2010 and 47.88 in 2014).  

Pursuant to a September 2016 Board remand, a medical opinion addendum was issued in February 2017.  There, the examiner affirmed her previous finding and concluded the Veteran's back condition is not caused by his service.  She emphasized that the injuries the Veteran had sustained to his back post-service and his obesity, which adds excessive strain on weight bearing joints, are likely the cause of his back condition.  

While the Board acknowledges that the Veteran currently suffers from a back disability, the collective consistent and probative medical evidence of record does not support his contention that it was caused or aggravated by his military service.  Thus, the Board finds that a grant of service connection for the Veteran's back disability is not warranted.  


ORDER

Entitlement to service connection for a disability of the lumbar spine, claimed as degenerative joint disease and lumbar disc bulge 2-3, L3-4, L4-5, and L5-S1 is denied.  


REMAND

The Board acknowledges that the September 2014 VA examiner has previously issued an opinion regarding the nexus between the Veteran's back condition and his bilateral foot problem.  There, the examiner stated that the Veteran had a stress fracture of the posterior os calcis of the foot which is an acute injury and is not considered a chronic condition that would lead to degenerative changes to the spine.  A February 2017 addendum opinion was later issued pursuant to a September 2016 Board remand, elaborating on the nexus between the Veteran's foot and ankle condition, and his back disability.  The examiner concluded that the Veteran's degenerative joint disease of the foot and ankle did not cause or aggravate the degenerative joint disease of his back.  However, this conclusion was based on a conjecture.  

The examiner expressed in her opinion that even though her present findings did not deviate from the previous one in September 2014, she recommended that another examination is be needed because it was not feasible for her to conclude for certain, that the Veteran's back condition is not caused or aggravated by his foot condition, without resorting to speculation.  The examiner added that she was not asked to evaluate his foot and ankle condition, therefore any opinion regarding its effect on the Veteran's back disability would be 'pure speculation.'  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination in order to determine whether or not the Veteran's service connected bilateral foot condition caused or aggravated the Veteran's back disability.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.  

The examiner is asked to accomplish the following:

(a)  Provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral foot condition caused or aggravated his back disability.  

(b)  Provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ankle degenerative joint disease caused or aggravated the Veteran's back disability.  

2.  Then, review the examiner's opinion to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the VA examination report is deficient in this regard, return the case to the VA examiner for further review and discussion.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


